                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

CHRISTOPHER JOE MCCASTER,                               )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )          No. 2:18-cv-00251-JPH-DLP
                                                        )
MCKINNEY,                                               )
SHAW,                                                   )
S. GONZALEZ,                                            )
                                                        )
                              Defendants.               )


 ENTRY DISCUSSING MOTIONS FOR LEAVE TO FILE AMENDED COMPLAINT,
 SCREENING AMENDED COMPLAINT, AND DIRECTING SERVICE OF PROCESS

       The plaintiff’s motion for leave to file amended complaint, dkt. [33], is DENIED because

the complaint is unsigned. The plaintiff’s motion for leave to file amended complaint, dkt. [34],

is GRANTED. The clerk IS DIRECTED to re-docket the proposed amended complaint at dkt.

34-1 as the amended complaint in this action.

                                           I. Screening Standard

       The plaintiff is a prisoner currently incarcerated at Wabash Valley Correctional Facility

(“Wabash Valley”). Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this

Court has an obligation under 28 U.S.C. § 1915A(b) to screen his amended complaint before

service on the defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended

complaint if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the amended

complaint states a claim, the Court applies the same standard as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d

621, 624 (7th Cir. 2006). To survive dismissal,
                                                    1
       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                   II. The Amended Complaint

       The amended complaint names eight defendants: 1) S. Gonzalez, 2) Sgt. McKinney, 3) Sgt.

Shaw, 4) Cpt. Mason., 5) Sgt. Toukette, 6) C/O Myers, 7) Sgt. Watson, and 8) C/O Stevens.

       The complaint alleges that S. Gonzalez repeatedly announced to the plaintiff’s cell-house

that he was a snitch. The plaintiff further alleges that S. Gonzalez falsely accused him of spitting

on her. Sgt. Toukette and C/O Myers, who were in charge of the cell-house, did not believe S.

Gonzalez and diffused the situation. Nevertheless, S. Gonzales called a signal. Cpt. Mason initially

responded with his crew, which includes Sgt. McKinney, Sgt. Shaw, Sgt. Watson, and C/O

Stevens. Cpt. Mason and his crew left the cell-house when the signal was canceled. Approximately

twenty minutes later, the crew returned without Cpt. Mason. Sgt. McKinney and Sgt. Shaw

assaulted the plaintiff while Sgt. Watson and C/O Stevens stood by and watched without

intervening. Sgt. McKinney and Sgt. Shaw used excessive force against the plaintiff by spraying

him with chemical agents. The plaintiff seeks compensatory and punitive damages.

                                      III. Dismissed Claims

       All claims against Cpt. Mason are DISMISSED for failure to state a claim. The plaintiff

does not allege that Cpt. Mason was present when he was assaulted. Instead, in his belated

identification of claims not previously identified by the court, dkt. [32], he alleges that Cpt. Mason


                                                  2
must have known what his crew was going to do. Even if these allegations had been included in

the amended complaint, it fails to state a claim upon which relief can be granted because it is mere

speculation. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“Factual allegations must be

enough to raise a right to relief above the speculative level.”). The plaintiff presents no factual

content from which the Court can reasonably infer that Cpt. Mason knew his crew was returning

to assault the plaintiff and did nothing about it.

       All claims against Sgt. Toukette and C/O Myers are DISMISSED for failure to state a

claim. The complaint alleges that these defendants were in charge of the cell-house, but § 1983

does not create a system of vicarious liability. Burks v. Raemisch, 555 F.3d 592, 593-96 (7th Cir.

2009) (“Liability depends on each defendant’s knowledge and actions, not on the knowledge or

actions of persons they supervise. . . . Monell’s rule [is] that public employees are responsible for

their own misdeeds but not for anyone else’s.”) (citing Monell v. New York City Dep't of Social

Services, 436 U.S. 658 (1978)). Simply being in charge of an area does not make one liable for all

events occurring in that area.

       In his belated identification of claims not previously identified by the court, dkt. [32], the

plaintiff makes additional allegations against these defendants which may state a failure to protect

claim. He alleges that Sgt. Toukette and C/O Myers were in a position to watch the assault on

video monitors and yet they did nothing to stop it. These allegations are not included in the

amended complaint and therefore cannot be considered by the Court for screening. Should the

plaintiff wish to include these allegations in his complaint, he should file a motion for leave to

amend his complaint. He is reminded that an amended complaint will completely replace the

previous complaint, so it must include all of his allegations and requests for relief.

                                 IV. Claims Which Shall Proceed



                                                     3
       In screening the original complaint, the Court allowed the following claims to proceed: 1)

Eighth Amendment excessive force claims against Sgt. McKinney and Sgt. Shaw, and 2) an Eighth

Amendment claim against S. Gonzalez for maliciously announcing to the plaintiff’s cell block that

he was a snitch and that this put him in danger of assault by other inmates. Those claims are

realleged in the amended complaint and shall proceed.

       The amended complaint additionally alleges that Sgt. Watson and C/O Stevens failed to

protect the plaintiff from assault by Sgt. McKinney and Sgt. Shaw when they stood by and

witnessed the assault but did nothing to stop it. This Eighth Amendment claim shall proceed.

       This summary of remaining claims includes all the viable claims identified by the Court.

All other claims have been dismissed. If the plaintiff believes that additional claims were alleged

in the complaint, but not identified by the Court he shall have through February 4, 2019, in which

to identify those claims by filing a motion for leave to amend his complaint and including a

proposed amended complaint.

                                      V. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants Sgt.

Watson and C/O Stevens in the manner specified by Fed. R. Civ. P. 4(d). Process shall consist of

the amended complaint, applicable forms (Notice of Lawsuit and Request for Waiver of Service

of Summons and Waiver of Service of Summons), and this Entry.

       The clerk is directed to add defendants Sgt. Watson and C/O Stevens to the docket.

Defendants S. Gonzalez, Sgt. McKinney, Sgt. Shaw have already appeared. They shall have 21

days to file a responsive pleading.

SO ORDERED.




                                                4
Date: 1/7/2019




 Distribution:

 CHRISTOPHER JOE MCCASTER
 210738
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Jonathan Paul Nagy
 INDIANA ATTORNEY GENERAL
 jonathan.nagy@atg.in.gov

 Jarod Zimmerman
 INDIANA ATTORNEY GENERAL
 Jarod.Zimmerman@atg.in.gov

 Electronic Service to:

 Sgt. Watson
 C/O Stevens
        (all employed at Wabash Valley Correctional Facility)




                                               5
